IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00446-CR

CHRISTOPHER K. SCHMOTZER,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 85th District Court
                              Brazos County, Texas
                         Trial Court No. 09-1287-CRF-85


                          MEMORANDUM OPINION


      Christopher K. Schmotzer appeals the trial court’s order denying Schmotzer’s

motion for DNA testing signed on August 31, 2015.     Schmotzer’s notice of appeal is

untimely. The notice was due September 30, 2015. See TEX. R. APP. P. 26.2(a). The

notice of appeal was filed on December 23, 2015.

      This Court has no jurisdiction over an appeal where the notice of appeal is

untimely. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly,
this appeal is dismissed.1           Schmotzer’s motion to suspend the rule regarding the

number of copies filed is dismissed as moot.


                                                   PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motion dismissed as moot
Opinion delivered and filed December 31, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See
TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition
for discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days
after either the day this Court’s judgment was rendered or the day the last timely motion for rehearing
was overruled by this Court. See TEX. R. APP. P. 68.2(a).

Schmotzer v. State                                                                                     Page 2